AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                                                                                              MAY 0 6 2019
                                      UNITED STATES DISTRICT CO                                       T
                                            SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                 v.

                                                                        Case Number:        09CR2105 MMA
                 DARRYL MCMILLAN (1)
                                                                     Alana McMains, Federal Defettders Inc.
                                                                     Defendant's Attorney
REGISTRATION NO.                  15228298

 o -
THE DEFENDANT:

 �     admitted guilt to violation of allegation(s) No.     1-2

 D   was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                          �������-




Accordin�ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            1                       Committed a federal, state or local offense
            2                         Unlawful possession of controlled substance




       Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of1984.

         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
 ,_

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:                DARRYL MCMILLAN (I)                                                      Judgment - Page 2 of 2
CASE NUMBER:              09CR2!05 MMA


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181   The court makes the following recommendations to the Bureau of Prisons:
       that the Bureau of Prisons consider a brief humanitarian relief to allow defendant to have contact with his
       ailing father.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at

       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as   notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at    ______                             ,   with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      09CR2105 MMA
